Title: From John Adams to James Warren, 9 January 1787
From: Adams, John
To: Warren, James


     
      
       Dear Sir
       Grosvenor Square Jan. 9. 1787.
      
      I have received, Your Favour of October the 22d. and am Sorry to find you so true a Prophet.— Yet I am happy to perceive that Government arrouses itself with some degree of Dignity, and is likely to prevail.— It is apparent however that Discontents, and a restless Temper, have taken a deep root and will require much Prudence as well as firmness, to guard against their Tendency.— When We find ourselves disposed to think there is a total Change of manners and Principles We Should recollect, what the manners and Principles were before the War.— if you recollect the War of 1755, or even the War of 1745, you must remember, very Signal Proofs of a disposition in our People, to run eagerly after foreign manners and Fashions.—if you begin at 1760, and recollect, how many Persons satt out with Us, on the Same Side of the political question, and were warped off, Some by little Marks of distinction, Some by little Offices and some by great ones, some by their avarice, others by their ambition, some by their Vanity, others by their fears, some by Envy and others by Revenge, how much difficulty there was to keep the People Steady, but especially those who flattered themselves they were Leaders, You will be very Sensible that our Countrymen have never merited the Character of very exalted Virtue.— it is not to be expected that they should have grown much better.— I find myself very much averse to believe that they are grown much worse.— Yet this is very possible and your Situation affords you opportunities to know, which I have not.— if it is indeed true, that there is a general Degeneracy, it is an allarming Consideration.— The great Question is what can be done to check its further Grouth, or to restore Things to their former State?— When at home in 1779 I remarked a general Caution, and I thought timidity among the leading Characters, which made me apprehensive of disagreable Consequences.— If the People are upon the Watch, and are laying hold of every unpopular Idea or Expression, to propagate it, to exagerate it and to misrepresent it, this will naturally make Men afraid to pursue their own Judgments. Symptoms of this I thought appeared.— and I Should not wonder if the best Men became unpopular.— There is no Remedy,

but a general Conviction of the danger, and a general Agreement against it.— My own Sentiments differ very widely from many of the best Characters, even from Mr Adams & General Warren.— I think the first Magistrate must be sett up very high in real Power as well as in the Opinion of the People. Without this We may lament Disorders but never cure them. The appearance of County Conventions and their Resolutions, sett me upon throwing together, Some Disquisitions concerning our Governments, which are now printed. I will send you a Copy of it. Popularity was never my Mistress, nor was I ever, or shall I ever be a popular Man.— This Book will make me unpopular. But one Thing I know a Man must be Sensible of the Errors of the People, and upon his Guard against them, and must run the risque of their Displeasure sometimes, or he will never do them any good in the long run. I deliver the Book up, to the Mercy of a World, that will never show me much Mercy, as my Confession of political Faith.— Unpopular as it may be at present, the time will come, after I am dead, when the System of it in general must be adopted, with bitter Repentance that it was not heeder sooner.— It is much easier to pull down a Government, in Such a Conjuncture of affairs as We have Seen, than to build up, at such a Season as the present.— if the Massachusetts can be governed without a total Seperation of the Executive Power from the Senate, the House & the People, I am Altogether ignorant of the Character of that People, and have not made one Sound Observation upon the History of Nations.— My Situation here is mournfull and unpleasant enough.— and it would not be more gay, any where else.— You and I have not had an easy task in Life hitherto, and I at least have no Cause to hope that mine will become easier.— But I will be as chearful and contented under it, as I can, let it be what it will.
      My Family joins me, in affectionate Respects to yours, and I / remain with unalterable Esteem, your friend / and humble servant
      
       John Adams
      
     
     
      inclosed is a Letter of Mr Hartleys. it contains Knowledge of Iron, that may be useful in America.
     
    